Citation Nr: 1625392	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-24 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disorder, including coronary artery disease (CAD), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active military service from July 1968 to April 1970.

This matter was originally before Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Department of Veterans Affairs (VA), Regional Office (RO). 

In October 2014, the Board issued a decision that denied service connection for a heart disorder.  The Veteran appealed the October 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Memorandum Decision, the Court vacated the October 2014 Board decision and remanded the matter for readjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides in service.  

2.  The Veteran's heart disorder, variously diagnosed including as CAD (which is ischemic heart disease) is presumed to have been caused by his herbicide exposure in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an award of presumptive service connection for a heart disorder (ischemic heart disease) have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the grant of service connection for a heart disorder (ischemic heart disease), further discussion of the Board's duties to notify and assist as to this matter is not necessary.

The Veteran asserts that his heart disorder, which has been variously diagnosed as cardiomyopathy, ischemic cardiomyopathy, coronary artery disease, and coronary artherosclerosis, is related to exposure to Agent Orange, or other herbicides, during his service aboard the U.S.S. Oklahoma City "in and around the Mekong Delta."   See Statement dated August 20, 2011.  Specifically, the Veteran recalled that, while he was aboard the U.S.S. Oklahoma City, the ship was "in brown water for a short time" and "had to have some Navy tugs from Da Nang" free the ship off a sand bar.  He further recalled that they recovered a body from the water and were close enough to land to see tracer bullets and vehicles moving on the roadways.  See Id.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Ischemic heart disease (including coronary artery disease) is associated with herbicide exposure for purposes of the presumption.  38 C.F.R. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The service department as certified that the Veteran "was in the official water of the Republic of Vientnam from 8 December 1968 to 16 December 1968, 10 January 1969 to 24 January 1969, 10 February 1969 to 22 February 1969, 24 February 1969 to 4 March 1969, 4 April 1969 to 17 April 1969, 20 May 1969 to 1 June 1969 and 7 June 1969 to 14 June 1969."  See March 2011 response to Request for Information.  Deck logs from the U.S.S. Oklahoma City recorded recovering a body using a whaleboat in January 1969, maneuvering around Da Nang Harbor, and running aground off the coast of Vietnam, at a depth of 46 feet in January 1969.  See also August 2013 VA Memorandum (Formal finding of lack of information required to corroborate the veteran's allegation of exposure to herbicides (Agent Orange).  As such, the Veteran is presumed to have been exposed to herbicides coincident with such service.

It is also undisputed that the Veteran has coronary artery disease.  Private treatment records show a finding of "anginia with minimal exertion, severe diffuse multivessel coronary artery disease with diminished left ventricular function and status post angioplasty and stent placement in the past."  These records also show that the Veteran underwent "coronary artery bypass grafting x8 and endarterectomy of the right coronary artery" in April 2000.  Based on this medical evidence, it is clear that coronary artery disease has become manifest to, at the very least, a compensable degree, and may therefore be presumed to be related to in-service herbicide exposure.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (designating a 10 percent rating for coronary artery disease with workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or with continuous medication required); see also 38 C.F.R. § 3.307(a)(6)(ii).

Inasmuch as the Veteran has been diagnosed with coronary artery disease (which is ischemic heart disease), and is presumed to have been exposed to herbicides during service, the Board is satisfied that the criteria for an award of presumptive service connection for ischemic heart disease have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 3.102.  Service connection for ischemic heart disease is therefore granted.


ORDER

Service connection for ischemic heart disease is granted.



__________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


